Case: 1:13-cv-01569 Document #: 130 Filed: 10/30/18 Page 1 of 1 PageID #:2105

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Paul Duffy, et al.
                                Plaintiff,
v.                                                    Case No.: 1:13−cv−01569
                                                      Honorable Gary Feinerman
Paul Godfread, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 30, 2018:


       MINUTE entry before the Honorable Gary Feinerman:Motion hearing held and
continued to 11/19/2018 at 9:00 a.m. Motion for joinder/substitution of parties pursuant to
Fed.R.Civ.P.25(c) and for entry of an amended judgment [109] is entered and continued.
Defendants/Counter−Plaintiffs shall file a supplemental memorandum as stated in open
court by 11/13/2018. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
